DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the claims were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections.  
3.	Applicant’s arguments, filed 10/26/2021, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn. 
Election/Restrictions
4.	Claims 16-21 which were previously withdrawn to non-elected invention are now rejoined per applicant’s amendments. Therefore, they are examined on the merits and are found allowable. 
Reasons for Allowance
5.	Claims 1-6, 9, 11-13, and 16-23 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Soderstrom et al. (WO 03/093747: Provided by applicant) and Bertilsson (WO 2006/126929: Provided by Applicant).  
8.	Soderstrom teaches an apparatus comprising a frame journaled in a supporting arm fixed relative to a chemicals recovery boiler, a pivot actuation means for pivoting the frame, a cleaning rod supported on the frame, a cleaning rod supported on the frame. 
9.	Soderstrom fails to specifically teach the cleaning rod supported on the frame in a driver member that is arranged slidable on guide bars extending the length direction of the frame, and a linear actuator operable for moving the driver member in back-and-forth movements on guide bars for linear retraction and linear extension respectively of the cleaning rod in axial directions of the cleaning rod, and active control of the pivot actuation means and linear actuator to 
10.	Bertilsson teaches an apparatus for cleaning a smelt discharge opening of a chemical recovery boiler, wherein it is known to include a sensor apparatus arranged to provide control basis for correlation of the axial movements of a cleaning rod with a change in pivot angle of the cleaning rod during pivoting of the cleaning rod.  
11.	Bertilsson fails to specifically teach the cleaning rod supported on the frame in a driver member that is arranged slidable on guide bars extending the length direction of the frame, and a linear actuator operable for moving the driver member in back-and-forth movements on guide bars for linear retraction and linear extension respectively of the cleaning rod in axial directions of the cleaning rod, and active control of the pivot actuation means and linear actuator to thereby adaptively control linear retraction of the cleaning rod relative to a downwards swinging motion of the frame and cleaning rod.     
12.	Thus, the prior art of record does not fairly teach or suggest an apparatus and method as in the context of claims 1 and 16 respectively.   
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714